Citation Nr: 0923168	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Navy from 
August 1986 to May 1991 and in the Army from February 1993 to 
September 1994.  He also subsequently served in the 
California National Guard, including periods of active duty 
for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned in April 2009.  A transcript of 
the hearing is associated with the Veteran's claims folder.  


FINDINGS OF FACT

1.  An unappealed November 2000 rating decision denied a 
claim for service connection for hepatitis C.

2.  Evidence received since the November 2000 rating decision 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hepatitis C.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for hepatitis C.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  Generally, a claim which 
has been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 



History and Analysis

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for hepatitis C was last 
denied by the Oakland, California RO in a November 2000 
rating decision.  The Veteran did not appeal the decision and 
it became final.  In February 2003 and March 2003, the 
Veteran submitted requests to reopen a claim for service 
connection for hepatitis C to the Jackson, Mississippi RO and 
subsequently to the Seattle, Washington RO (it appears the 
Veteran moved during this time period).  

The evidence of record prior to the November 2000 rating 
decision included the Veteran's service treatment records, VA 
treatment records and contentions by the Veteran.  A June 
1999 VA treatment record shows that the Veteran tested 
positive for hepatitis C antibodies.  The November 2000 
decision denied Veteran's claim with the rationale that while 
the Veteran may have been diagnosed with hepatitis C 
(hepatitis C antibodies) while on active duty for training, 
there was no medical evidence showing that hepatitis C was 
actually incurred during the Veteran's active military 
service or active duty for training (ACDUTRA) service. 

The evidence received since the final November 2000 rating 
decision consists of VA treatment records from 2000 to 2008, 
a hepatitis risk factors questionnaire, the Veteran's own 
contentions and the testimony from his April 2009 hearing 
before the undersigned.  

VA treatment records from November 2000 show that the Veteran 
was diagnosed with chronic hepatitis C.  Subsequent VA 
treatment records show continued diagnosis of hepatitis C.  

While there is some evidence the Veteran has submitted that 
is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In the 
current matter, the newly submitted evidence is cumulative 
and redundant and does not provide anything new regarding 
whether the Veteran's hepatitis C is related to his military 
service.  

In sum, the evidence the Veteran has provided to VA in his 
current claim to reopen is substantially similar to the 
statements and evidence the Veteran provided prior to the 
November 2000 final rating decision; it does not relate to 
the crucial unestablished fact necessary to substantiate the 
claim, as the arguably new evidence merely shows the Veteran 
is currently diagnosed with hepatitis C.  However, the 
critical issue in this case is whether the Veteran's 
hepatitis C was incurred during his military service.  The 
Veteran has testified that he believes his hepatitis C should 
be service-connected because of the nature of his work (a 
communication electrician - with expanded duties) and because 
the inoculation guns were not wiped off in between 
inoculations in service.  The Veteran also surmised he could 
have contracted hepatitis C by working in an area where an 
accident had occurred and not using a proper cleanup 
technique to get rid of blood-borne pathogens.  He contends 
in multiple submissions in the claims file that evidence was 
not evaluated properly by the RO in formulating the November 
2000 rating decision.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
Veteran has stated his belief that his hepatitis C is related 
to or was in incurred during his military service, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Accordingly, the newly submitted records and contentions do 
not provide any new evidence that would indicate that the 
Veteran's hepatitis C was incurred during or related to his 
period of honorable service (no nexus to service); rather it 
is cumulative and redundant evidence, already received and 
considered in the final rating decision of November 2000.  
Since there is no new competent non-redundant evidence that 
has any bearing as to whether the Veteran's hepatitis C is 
related to his period of honorable service, the evidence does 
not raise a reasonable possibility of substantiating the 
claim and thus is not material to the Veteran's claim.  
Consequently, the Board finds that new and material evidence 
has not been submitted since the November 2000 rating 
decision and reopening of the claim for service connection 
for a hepatitis C is not warranted.

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, No. 07-1209, 2009 WL 
1045952 (U.S. April 21, 2009).

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the respective duties of the 
claimant and of VA.  In August 2006 the Veteran was correctly 
advised of the previous denial of service connection and the 
basis for that denial, as well as of the requirement that he 
submit new and material evidence showing his hepatitis C was 
incurred in or aggravated by his military service, that the 
RO would assist him in obtaining additional information and 
evidence, and of the responsibilities on both his part and 
VA's in developing the claim.  See Kent.  A March 2006 letter 
provided the Veteran with the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains VA treatment records and private 
treatment records.  The Veteran has provided testimony before 
a Veterans Law Judge regarding his claimed disability.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for hepatitis 
C is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


